LATTIMORE, Judge.
— Conviction for possessing intoxicating liquor for purposes of sale in a dry area; punishment, a fine of $100.00.
We find in the record certain bills of exceptions complaining of the introduction against appellant of the results of a search of his premises, under authority of a search warrant. We have recently held in a number of cases that there is now no law in this State authorizing a search warrant to be issued to search for violations of the liquor law. Attention of the Legislature has been called to this situation. We have no right to do anything else but to reverse the case. See Greenway v. State, No. 18780, opinon handed down February 3, 1937 (131 Texas Crim. Rep., 620).
The judgment is reversed and the cause remanded.

Reversed and remanded.